As filed with the Securities and Exchange Commission on April 1, 2013 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 xREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAmendment No. 14 Investment Company Act File No. 811-21963 ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC (Exact name of Registrant as specified in Charter) Address (Address of principal executive offices) 570 Lexington Avenue New York, New York 10022-6837 Registrant’s Telephone Number, including Area Code: (212) 702-3500 Kurt Hawkesworth, Esq. Senior Executive Vice President and General Counsel Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) Copies of Communications to: Robert S. Schneider, Esq. Darren J. Edelstein, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, 18th Floor New York, New York 10176 EXPLANATORY NOTE This Registration Statement of Rochdale High Yield Alternative Strategies Master Fund, LLC (the “Registrant” or the “Master Fund”) has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”). However, units in the Registrant have not been registered under the Securities Act of 1933, as amended (the “1933 Act”), since such units will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act. Investments in the Registrant may be made only by U.S. and foreign investment companies, common or commingled trust funds, organizations or trusts described in Sections 401(a) or 501(a) of the Internal Revenue Code of 1986, as amended, or similar organizations or entities that are “accredited investors” within the meaning of Regulation D under the 1933 Act. This Registration Statement of Rochdale High Yield Alternative Strategies Master Fund, LLC does not constitute an offer to sell, or the solicitation of an offer to buy, any unit in the Registrant. ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND, LLC CONTENTS OF REGISTRATION STATEMENT This registration statement of Rochdale High Yield Alternative Strategies Master Fund, LLC contains the following documents: Facing Sheet Explanatory Note Contents of Registration Statement Part A Part B Part C Signature Page Exhibits PART A Responses to Items 1, 2, 3.2, 4, 5, 6 and 7 of Part A have been omitted pursuant to Paragraph 3 of Instruction G of the General Instructions to Form N-2. Responses to certain Items required to be included in Part A of this Master Fund Registration Statement are incorporated herein by reference to the Registration Statement on Form N-2, as amended, of Rochdale High Yield Alternative Strategies Fund, LLC (the “Fund”) (1933 Act File No. 333-138071 and 1940 Act File No. 811-21965). ITEM 3.FEE TABLE AND SYNOPSIS. SUMMARY OF EXPENSES The following fee table and example summarize the aggregate expenses of the Master Fund and are intended to assist Members and potential Members in understanding the various costs and expenses associated with investing in the Master Fund. Each figure below relates to a percentage of the Master Fund’s average net asset value at month-end over the course of a year. The expenses associated with investing in a “fund of hedge funds,” such as the Master Fund, are generally higher than those of other types of funds that do not invest primarily in other investment vehicles. This is because all Private Fund investors, including the Master Fund, generally bear a share of the fees and expenses, including performance-based compensation and interest expense, of the vehicles in which they invest. The caption “Acquired Fund Fees and Expenses” in the table below sets forth an estimate of the Master Fund’s pro-rata share of these indirect expenses; these indirect expenses are also reflected in the example following the table. The Acquired Fund Fees and Expenses are not collected by or paid to the Manager, Sub-Advisor or the Master Fund. The Acquired Fund Fees and Expenses are paid to, assessed and collected by the managers of those Private Funds in which the Master Fund invests and are generally common to all Private Fund investors. 2 MEMBER TRANSACTION EXPENSES Maximum Sales Charge (Load) (as a percentage of the offering price) None Maximum Sales Charge on Reinvested Distributions None ANNUAL EXPENSES (as a percentage of net assets attributable to Units) Investment Management Fee (3) % Other Expenses (4) % Acquired Fund Fees and Expenses (Fees collected and expenses assessed by the underlying Private Funds) (1)(2) % Total Annual Expenses (inclusive of Acquired fund Fees and Expenses collected and assessed by the underlying Private Funds) % (1)The figure shown is the Master Fund’s pro-rata share of the operating fees and expenses of Private Funds in which the Master Fund invests.These fees and expenses are paid by Private Funds in which the Master Fund invests.This figure also reflects the Master Fund’s pro rata share of the fees and expenses associated with its “cash equivalents” held in highly liquid investments, such as money market funds.Hence, these operating expenses and fees are not a direct expense or direct cost of investors in the Master Fund.The breakdown of these fees is as follows: ACQUIRED FUND FEES AND EXPENSES Management Fees, Operating Fees and Other Expenses (legal fees, audit fees, etc.) % Incentive and Performance Fees % Interest Expense (a) % Total Acquired Fund Fees and Expenses % (a) Interest Expense is generally the product of the trading strategies of the Private Fund investments. A portion of the Interest Expense may be offset by Interest Income, which is not represented in the tables above. (2)The information used to determine the Acquired Fund Fees and Expenses is generally based upon the most recent set of available audited financial statements. In addition, interest expense relating to certain fixed income arbitrage strategies and trading strategies is included in the expense ratio of the Private Funds.The Acquired Fund Fees and Expenses are based on historic fees and expenses.It should be noted that future Private Fund fees and expenses may fluctuate over time and may be substantially higher or lower with respect to future periods.Management Fees payable to the managers of the Private Funds in which the Master Fund may invest typically range from 0.5% to 3% (annualized) of the average net asset value of the Private Fund involved.Incentive allocations or fees payable to the managers of the Private Funds in which the Master Fund may invest typically range from 10% to 30% of a Private Fund’s net profits. The Acquired Fund Fees and Expenses are not collected by or paid to the Manager, Sub-Advisor or the Master Fund.The Acquired Fund Fees and Expenses are paid to, assessed and collected by the managers of those Private Funds in which the Master Fund invests and are generally common to all Private Fund investors. (3)For a discussion of the payment of the management fees, please see the sections titled “Management of the Fund” and “Fees and Expenses” in the Fund’s confidential private offering memorandum included in the Fund’s registration statement on Form N-2, as amended (4)Included within “Other Expenses” are: (a) an administrative fee of 0.12% payable by the Master Fund under an administration agreement to the Administrator, for acting in the capacity of administrator and supervising administrative service providers to the Master Fund and (b) other customary fees incurred by the Master Fund, such as, but not limited to, legal fees, audit fees, fund accounting fees, custodian fees, and insurance fees. See “Fees and Expenses” for more information. The following hypothetical example is intended to help you compare the cost of investing in the Master Fund with the cost of investing in other funds. The example assumes that all distributions are reinvested at net asset value and that the percentage amounts listed under annual expenses remain the same in the years shown. The tables and the assumption in the hypothetical example of a 5% annual return are required by regulation of the SEC applicable to all investment companies; the assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of the Units.See the section titled “Fees and Expenses” in the Fund’s confidential private offering memorandum (the “Offering Memorandum”) included in the Fund’s registration statement on Form N-2, as amended, for a more complete description of the Master Fund’s costs and expenses. THE FOLLOWING EXAMPLE SHOULD NOT BE CONSIDERED A REPRESENTATION OF PAST OR FUTURE EXPENSES, BECAUSE ACTUAL EXPENSES MAY BE GREATER OR LESS THAN THOSE SHOWN. 3 Based on the operating expenses of the Master Fund listed above (which includes the fees and expenses of the underlying Private Funds, an indirect fee to you), you would pay the following expenses on a $1,000 investment, assuming a 5% annual return: 1 YEAR 3 YEARS 5 YEARS 10 YEARS ITEM 8.GENERAL DESCRIPTION OF THE REGISTRANT. Rochdale High Yield Alternative Strategies Master Fund, LLC, formerly Rochdale Core Alternative Strategies Master Fund, LLC (the “Master Fund”) is registered as a closed-end, non-diversified management investment company that was organized as a limited liability company under the laws of the State of Delaware on September 11, 2006.In March 2013, the Master Fund changed its name from Rochdale Core Alternative Strategies Master Fund, LLC to Rochdale High Yield Alternative Strategies Master Fund, LLC.Units in the Master Fund are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). Investments in the Master Fund may be made only by U.S. and foreign investment companies, common or commingled trust funds, organizations or trusts described in Sections 401(a) or 501(a) of the Internal Revenue Code of 1986, as amended (the “Code”), or similar organizations or entities that are “accredited investors” within the meaning of Regulation D under the 1933 Act. This Registration Statement, as amended, does not constitute an offer to sell, or the solicitation of an offer to buy, any “security” within the meaning of the 1933 Act. Information on the Master Fund’s investment objective, the kinds of securities in which the Master Fund principally invests, other investment practices of the Master Fund and the risk factors associated with investments in the Master Fund are incorporated herein by reference to the sections titled “Investment Objective and Strategies”, “Principal Risk Factors Relating to the Fund’s Structure”, “Principal Risk Factors, Types of Investments and Investment Strategies of the Private Funds” in the Fund’s Offering Memorandum included in the Fund’s Registration Statement on Form N-2, as amended. ITEM 9.MANAGEMENT. A description of how the business of the Master Fund is managed is incorporated herein by reference to the section titled “Management of the Fund and the Master Fund” in the Fund’s Offering Memorandum included in the Fund’s Registration Statement on Form N-2, as amended. The following list identifies the specific sections of the Fund’s Offering Memorandum under which the information required by Item 9 of Form N-2 may be found; each listed section is incorporated herein by reference. Item 9.1(a) Management of the Fund and the Master Fund – The Boards. Item 9.1(b) Summary – The Manager and the Sub-Adviser;Management of the Fund and the Master Fund – The Manager, – The Sub-Adviser; Fees and Expenses – Investment Management Fee Shared by the Manager and Sub-Adviser, – Incentive Fee. Item 9.1(c) Management of the Fund and the Master Fund – Portfolio Managers. Item 9.1(d) Management of the Fund and the Master Fund; Fees and Expenses – Administrative Fee, – Investor Servicing Arrangements. Item 9.1(e) Management of the Fund and the Master Fund; Fees and Expenses – Other Expenses of the Fund. Item 9.1(f) Management of the Fund and the Master Fund; Fees and Expenses – Other Expenses of the Fund. 4 Item 9.1(g) Portfolio Transactions – The Master Fund. Item 9.2(a) Not Applicable Item 9.2(b) Not Applicable Item 9.2(c) Not Applicable Item 9.2(d) Not Applicable The Master Fund is managed by Rochdale Investment Management LLC (the “Manager”).The Manager provides the Master Fund with ongoing investment guidance, policy direction pursuant to the Investment Management Agreement. The Manager is authorized, subject to the approval of the Master Fund’s Board, to retain one or more other organizations, including its affiliates, to provide any or all of the services required to be provided by the Manager to the Master Fund or to assist in providing these services. The Manager entered into a sub-investment management agreement with PineBridge Investments LLC (formerly, AIG Global Investment Corp.) (the “Sub-Adviser”). The Manager is an indirect wholly-owned subsidiary of City National Bank (“City National”).City National is a wholly-owned subsidiary of City National Corporation (SYM: CYN), a publicly traded financial holding company. The Sub-Adviser is a member company of PineBridge Investments.PineBridge Investments provides investment advice and markets asset management products and services to its clients around the world.It operates as a multi-strategy investment manager in 28 countries and jurisdictions with $69.4 billion in assets under management as of September 30, 2012.PineBridge Investments is a leading asset manager with a globally integrated investment platform comprising on-the-ground investment specialists in asset allocation, equities, fixed income, private equity and hedge funds. With more than 60 years of experience, PineBridge has a rich heritage managing assets for one of the world’s largest insurance and financial services companies. PineBridge Investments is a group of companies owned by Pacific Century Group (“PCG”), an Asia-based private investment group established by Mr. Li Tzar Kai, Richard.PineBridge Investments was acquired by PCG on March 26, 2010.Prior to this transaction, PineBridge Investments was a portion of the investment advisory and asset management business of American International Group, Inc. with a legacy of investing dating back to the mid-1980s. PCG was established in 1993 and has interests in infrastructure, property and other investments mainly in the Asia Pacific region.PCG has a strong track record of holding and developing assets over the long term, and has a network of well-established connections in Asia. The Sub-Adviser is a wholly-owned subsidiary of PineBridge Investments Holdings US LLC (f/k/a PineBridge Global Investments LLC).PineBridge Investments Holdings US LLC is a wholly owned subsidiary of PineBridge Investments Limited (f/k/a Bridge Investment Holdings Company Limited), which is a wholly-owned subsidiary of Bridge Partners, L.P.The general partner of Bridge Partners, L.P. is Bridge Holdings Company Limited (“BHCL”).BHCL is wholly-owned by Pacific Century Investment Holdings (Cayman Islands) Limited (“PCIHL”).PCIHL is wholly-owned by Pacific Century Investment Holdings No. 1 Limited (“PCIH No. 1”).PCIH No. 1 is wholly-owned by Chiltonlink Limited, which, in turn, is wholly-owned by Mr. Li Tzar Kai, Richard. The Sub-Adviser has investment discretion to manage the assets of the Master Fund and is responsible for identifying prospective Private Funds, performing due diligence and review of those Private Funds and their Fund Managers, selecting Private Funds, allocating and reallocating the Master Fund’s assets among Private Funds, and providing risk management services, subject to the general supervision of the Manager. 5 ITEM 10.CAPITAL STOCK, LONG-TERM DEBT, AND OTHER SECURITIES. ITEM 10.1.CAPITAL STOCK. The Master Fund is organized as a limited liability company under the laws of the State of Delaware and intends to be classified as a partnership for income tax purposes. The beneficial interest in the Master Fund shall be divided into units. The number of units in the Master Fund shall be unlimited. All units issued by the Master Fund shall be fully paid and non assessable. Unit holders shall have no preemptive or other rights to subscribe to any additional units or other securities issued by the Master Fund. Subject to applicable law, the Directors of the Master Fund (the “Directors”) shall have full power and authority, in their sole discretion and without obtaining unit holder approval, (a) to issue original or additional units at such times and on such terms and conditions as they deem appropriate, (b) to establish and to change in any manner units with such preference, terms of conversion, voting powers, rights, and privileges as the Directors may determine (but the Directors may not change units in a manner materially adverse to the unit holders), (c) to divide or combine the units in the Master Fund into a greater or lesser number, (d) to dissolvethe Master Fund, (e) to issue units to acquire other assets (including assets subject to, and in connection with, the assumption of liabilities) and businesses and (f) to take such other action with respect to the units as the Directors may deem desirable. The Directors shall accept investments from such persons and on such terms as they may from time to time authorize. At the Directors’ sole discretion, such investments, subject to applicable law, may be in the form of cash or securities in which the Master Fund is authorized to invest. The Directors shall have the right to refuse to accept investments in the Master Fund at any time without any cause or reason therefor whatsoever. Notwithstanding anything in the Master Fund’s Limited Liability Company Agreement to the contrary, (a) units shall be issued only in a transaction or transactions not requiring registration under the 1933 Act and (b) the Master Fund shall not at any time have more than 100 unit holders. In determining the number of unit holders of the Master Fund, a person owning a unit through a partnership, grantor trust or S corporation (a “flow-through entity”) shall be counted as a unit holder if substantially all the value of that person’s interest in the flow-through entity is attributable to that series and a principal purpose for using a tiered structure was to satisfy the 100-unit holder condition. The Directors shall impose such other limitations on investments in the Master Fund as are necessary to avoid having the Master Fund treated as a “publicly traded partnership” within the meaning of Section 7704 of the Code. The Master Fund may be terminated by a two-thirds vote of unit holders of the Master Fund or the Directors by written notice to the unit holders. The Directors may, without unit holder approval, cause the Master Fund to merge or consolidate with or into any other entity or entities. Any agreement of merger or consolidation or certificate of merger may be signed by a majority of Directors, and facsimile signatures conveyed by electronic or telecommunication means shall be valid. The Directors may, without the prior consent or vote of the unit holders, (i) cause to be organized or assist in organizing a corporation or corporations under the laws of any jurisdiction or any other trust, partnership, association, or other organization (each, a “successor entity”) to take over all of the Master Fund property or assets or to carry on any business in which the Master Fund shall directly or indirectly have any interest, (ii) sell, convey, and transfer Master Fund property or assets to any such successor entity in exchange for the equity interests thereof or otherwise and (iii) lend money to, subscribe for the equity interests in, and enter into any contracts with, any such successor entity. ITEM 10.2.LONG-TERM DEBT. Not applicable. 6 ITEM 10.3.GENERAL. Not applicable. ITEM 10.4.TAXES. Information on the taxation of the Master Fund is incorporated by reference to the section titled “Taxes” in the Fund’s Offering Memorandum included in the Fund’s Registration Statement on Form N-2. ITEM 10.5.OUTSTANDING SECURITIES. See Item 28 of Part C of this Master Fund Registration Statement. ITEM 10.6.SECURITIES RATINGS. Not applicable. ITEM 11.DEFAULTS AND ARREARS ON SENIOR SECURITIES. Not applicable. ITEM 12.LEGAL PROCEEDINGS. Not applicable. ITEM 13.TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION. Not applicable. PART B Part B of this Registration Statement should be read in conjunction with Part A. Defined terms used in this Part B and not otherwise defined have the meanings given them in Part A of this Registration Statement. Responses to certain Items required to be included in Part B of this Master Fund Registration Statement are incorporated herein by reference to the Registration Statement on Form N-2, as amended, of Rochdale High Yield Alternative Strategies Fund, LLC (the “Fund”) (1933 Act File No. 333-138071 and 1940 Act File No. 811-21965). ITEM 14.COVER PAGE. Not applicable. ITEM 15.TABLE OF CONTENTS. Not applicable. ITEM 16.GENERAL INFORMATION AND HISTORY. Not applicable. ITEM 17.INVESTMENT OBJECTIVE AND POLICIES. Part A contains basic information about the investment objective, policies and limitations of the Master Fund. This Part B supplements the discussion in Part A of the investment objective, policies, and limitations of the Master Fund. 7 Information on the fundamental investment limitations and the non-fundamental investment policies and limitations of the Master Fund, the types of securities bought and investment techniques used by the Master Fund and certain risks attendant thereto, as well as other information on the Master Fund’s investment programs, is incorporated by reference to the sections titled “Investment Objective and Strategies”; “Management Strategy”; “Principal Risk Factors Relating to the Fund’s Structure”; “Special Risks of Fund of Private Funds Structure, Including Investing in Unregistered Funds”; and “Principal Risk Factors, Types of Investments, and Investment Strategies of the Private Funds” in the Fund’s Offering Memorandum. In the Fund’s statement of additional information included in the Fund’s Registration Statement on Form N-2, as amended, additions to such information are incorporated by reference to the sections titled “Additional Investment Policies”; “Fundamental Policies”; “Additional Information on Investment Techniques and Operations of the Fund and Related Risks”; and “Additional Information on Investment Techniques of Private Funds and Related Risks”. ITEM 18.MANAGEMENT. Information about the Directors and officers of the Master Fund, their roles in the management of the Master Fund, the compensation of the Directors, and the committees of the Master Fund is incorporated by reference to the section titled “Management of the Fund and the Master Fund” in the Fund’s Offering Memorandum and to the sections titled “Directors and Officers”; “Committees of the Boards”; and “Director Compensation” in the Fund’s statement of additional information included in the Fund’s Registration Statement on Form N-2, as amended. ITEM 19.CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES. The Fund will invest substantially all of its assets in the Master Fund. Because the Fund may at that time be deemed to control the Master Fund, the Fund may take actions affecting the Master Fund without the approval of any other investor. The addition of other investors in the Master Fund may alter the Fund’s potential ability to control the Master Fund. The Fund has informed the Master Fund that whenever it is requested to vote on any proposal of the Master Fund, it will hold a meeting of Unit holders and will cast its vote as instructed by its Unit holders. It is anticipated that any other investors in the Master Fund would follow the same or a similar practice. The address of the Fund is the same as that of the Master Fund. By virtue of the issuance of units of Registrant, the Fund and Rochdale High Yield Alternative Strategies Fund TEI LLC to each entity’s organizational member, the organizational member of these latter two funds (i.e. feeder funds) and the organizational member of Registrant may be considered to control the Master Fund, i.e. Registrant, the Fund and Rochdale High Yield Alternative Strategies Fund TEI LLC may be considered to be under common control. ITEM 20.INVESTMENT ADVISORY AND OTHER SERVICES. Information on the investment management and other services provided for or on behalf of the Master Fund is incorporated herein by reference to the section titled “Management of the Fund and the Master Fund” in the Fund’s Offering Memorandum included in the Fund’s Registration Statement on Form N-2. The following list identifies the specific sections in the Fund’s Offering Memorandum or statement of additional information under which the information required by Item 20 of Form N-2 may be found; each section is incorporated herein by reference. Item 20.1(a) Offering Memorandum– “Management of the Fund and the Master Fund – The Manager”. 8 Item 20.1(b) Offering Memorandum– “Management of the Fund and the Master Fund – The Manager”. Item 20.1(c) Offering Memorandum– “Fees and Expenses – Investment Management Fee Shared by the Manager and the Sub-Adviser” – “Incentive Fee”; – “Other Expenses.” Item 20.2 Offering Memorandum– “Management of the Fund and the Master Fund – The Manager”; – “The Sub-Adviser; Fees and Expenses – Other Expenses.” Item 20.3 Not Applicable Item 20.4 Offering Memorandum– “Fees and Expenses – Administrative Fee”; – “Other Expenses”. Item 20.5 Offering Memorandum– “Investment Objective and Strategies – Investment Process”; “Management of the Fund and the Master Fund – The Sub-Adviser”; “Fees and Expenses – Investment Management Fee Shared by the Manager and the Sub-Adviser”; – “Incentive Fee.” Item 20.6 Offering Memorandum– “Fees and Expenses – Other Expenses”; Statement of Additional Information – “Custodian and Administrator.” Item 20.7 Offering Memorandum– “Additional Information and Summary of the Operating Agreement – Accountants and Legal Counsel”; Statement of Additional Information – “Independent Registered Public Accounting Firm.” Item 20.8 Not Applicable ITEM 21.PORTFOLIO MANAGERS. Further information about the Master Fund’s portfolio managers is incorporated herein by reference to the section titled “Portfolio Managers” in the Fund’s statement of additional information included in the Fund’s Registration Statement on Form N-2. ITEM 22.BROKERAGE ALLOCATION AND OTHER PRACTICES. Reference is made to the section titled “Portfolio Transactions” in both the Offering Memorandum and the statement of additional information in the Fund’s Registration Statement on Form N-2. ITEM 23.TAX STATUS. Information on the taxation of the Master Fund is incorporated by reference to the section titled “Taxes” in the Fund’s Offering Memorandum and to the section titled “Tax Aspects” in the Fund’s statement of additional information included in the Fund’s Registration Statement on Form N-2. ITEM 24.FINANCIAL STATEMENTS. 9 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Financial Statements March 31, 2012 10 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Statement of Assets, Liabilities and Members’ Capital March 31, 2012 ASSETS Investments, at fair value (cost $48,580,010) $ Investments made in advance (see Note 2) Receivable for fund investments sold Interest receivable 33 Total Assets LIABILITIES AND MEMBERS’ CAPITAL Liabilities Management fees payable Contributions received in advance (see Note 2) Accrued professional fees payable Accrued expenses and other liabilities Total Liabilities Total Members’ Capital $ The accompanying notes are an integral part of these financial statements 11 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Statement of Operations Year Ended March 31, 2012 INVESTMENT INCOME Interest income $ Investment Income EXPENSES Management fees (see Note 4) Administration fees Professional fees Directors’ fees Custody fees Other expenses Total Expenses Net Investment Loss ) REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Members’ Capital Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements 12 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Statements of Changes in Members’ Capital Year Ended March 31, 2012 Year Ended March 31, 2011 FROM OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation/depreciation on investments ) Net Increase (Decrease) in Members’ Capital Resulting From Operations ) INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS’ CAPITAL Proceeds from sales of members’ interests Payments for purchases of members’ interests ) ) Net Payments for Members’ Interests ) ) Total Increase (Decrease) in Members’ Capital ) MEMBERS’ CAPITAL Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements 13 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Statement of Cash Flows Year Ended March 31, 2012 CASH FLOW FROM OPERATING ACTIVITIES Net decrease in members’ capital resulting from operations $ ) Adjustments to reconcile net decrease in members’ capitalresulting from operations to net cash from operating activities: Purchases of investments ) Sales of investments Purchases of money market fund ) Sales of money market fund Net change in unrealized appreciation/depreciation on investments Net realized loss on investments Change in Operating Assets and Liabilities: Investments made in advance ) Receivable for fund investments sold Prepaid expenses 96 Interest receivable 54 Management fees payable Contributions received in advance ) Professional fees payable ) Accrued expense and other liabilities ) Net Cash from Operating Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members’ interests Payments for purchases of members’ interests ) Net Cash used in Financing Activities ) Net Change in Cash and Cash Equivalents - CASH AND CASH EQUIVALENTS Beginning of year - End of year $ - The accompanying notes are an integral part of these financial statements 14 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Statement of Investments March 31, 2012 Redemptions Percentage of Notice Period Long-Term Investment Funds 1: Members’ Capital Cost Fair Value Frequency # of Days Equity Long / Short Strategy: Absolute Partners Fund LLC 3.23 % $ $ Monthly 90 Alphagen Rhocas Monthly 30 Blackthorn Partners, LP Monthly 45 Clovis Capital Partners Institutional, LP Quarterly 45 Criterion Institutional Partners, LP Monthly 45 LAE Fund L.P. Monthly 30 Newbrook Capital Partners, L.P. Quarterly 45 Sandler Associates Quarterly 30 Seligman Health Spectrum Plus Fund LLC Monthly 30 Standard Global Equity Partners SA, LP Quarterly 45 Standard Pacific Pan-Asia Fund, L.P. Quarterly 45 Event / Multi-Strategy: Bennelong Asia Pacific Multi Strategy Equity Fund, LP ** ** Brencourt Multi Strategy Arbitrage, LP ** ** Brigade Leveraged Capital Structures Fund LP Quarterly 60 Canyon Value Realization Fund, LP Annually Castlerigg Partners ** ** GoldenTree Partners LP Quarterly 90 GoldenTree Partners LP 2 ** ** HBK Fund II L.P. Quarterly 90 King Street Capital LP ** ** Luxor Capital Partners, L.P. Quarterly 90 OZ Asia Domestic Partners, LP Annually 45 Polygon Recovery Fund, LP * * Stark Select Asset Fund LLC 3 ** ** York Capital Management, LP Quarterly 45 Global Macro Strategy: Blenheim Commodity Fund, LLC Monthly 65 Boronia Diversified Fund (U.S.) LP Monthly 30 CamCap Resources, LP Quarterly 60 Caxton Global Investments (USA) LLC ** ** Dynamic Monthly 30 MKP Opportunity Partners, LP Monthly 60 Robeco Transtrend Diversified Fund LLC Monthly 5 Sunrise Commodities Fund Monthly 15 Total Long-Term Investment Funds: 95.53 % $ $ Short-Term Investment: Money Market Fund: First American Government Obligations Fund, 0.02% 4 2.42 % $ $ Total Investments 97.95 % $ $ The accompanying notes are an integral part of these financial statements 15 Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, Rochdale Core Alternative Strategies Master Fund LLC) Schedule of Investments, Continued March 31, 2012 1.
